Citation Nr: 1545189	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with spondylosis, to include the issue of entitlement to increased ratings for right and left lower extremity radiculopathy.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.  

In October 2014 and January 2015, the Board remanded the case for additional development.  All requested development has been completed and the claim is once again before the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's thoracolumbar spine disability has been manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; there was no evidence of incapacitating episodes as defined by the regulation; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  Effective August 7, 2009, right lower extremity radiculopathy has been productive of mild incomplete paralysis.

3.  Effective August 7, 2009, left lower extremity radiculopathy has been productive of mild incomplete paralysis.

4.  Since July 1, 2014, right lower extremity radiculopathy has been productive of moderate incomplete paralysis.

5.  Since July 1, 2014, left lower extremity radiculopathy has been productive of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  Effective August 7, 2009, the criteria for a separate rating of 10 percent for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2014).

3.  Effective August 7, 2009, the criteria for a separate rating of 10 percent for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2014).

4.  The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy after July 1, 2014, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2014).

5.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy after July 1, 2014, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was accomplished by a November 2008 letter.  

With respect to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been associated with his claims file.  Pursuant to the January 2015 remand directive, current VA treatment records have been obtained and a supplemental statement of the case has been issued.  The Veteran has not identified any additional outstanding records that have not been requested or obtained. 

The Veteran was provided with a VA examination of the lumbar spine in February 2009, April 2010 and February 2012.  Pursuant to the October 2014 remand, he was afforded a VA examination of the lumbar spine in October 2014.  The medical opinions are adequate as they are based on physical examinations of the Veteran, interviews, and objective testing.  The Board finds that the RO substantially complied with the October 2014 and January 2015 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not reported, nor does the record show, that his disability has worsened in severity since the most recent examination in October 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant , the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II.  Schedular Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's back disability is currently rated as 10 percent disabling.  

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  
A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

The medical evidence of record consists of VA treatment notes, private treatment records, and February 2009, April 2010, February 2012, and October 2014 VA examination reports.  Additionally, the Veteran testified that he suffers from chronic back pain, particularly in the mornings that he treats with pain medication.  

In connection with his current claim, the Veteran was afforded a VA examination in February 2009.  The Veteran reported severe daily back pain without incapacitating episodes or flare-ups.  He further reported that walking one block, standing for twenty minutes, lifting over ten pounds, and bending forward will increase his pain.  His pain was partially relieved by rest and medication.  Range of motion testing of the lumbar spine found forward flexion of 0 to 70 degrees; extension of 0 to 20 degrees; right and left lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 30 degrees or greater.  Accordingly, the combined range of motion was 210 degrees.  There was no additional loss of range of motion, fatigue, weakness, or lack of endurance after repetitive use.  Nevertheless, pain increased on repetition.  The examiner noted tenderness to palpation along the right paraspinous muscles and the right sacroiliac joint.  Deep tendon reflexes and straight leg raising were normal.  The examiner noted a fluid gait and that the Veteran was slightly flexed forward at the waist.  The Veteran ambulated without a brace or orthotic device.  Sensation and reflex testing were normal.  Further, he denied any bladder or bowel symptomatology.  The diagnoses were chronic lumbar strain, moderate degenerative disc disease of the lumbar spine, moderate degenerative arthritis, osteoarthritis of the lumbar spine, and mild neural foraminal stenosis of the lumbar spine.  

On VA examination in April 2010, the Veteran reported back pain with prolonged standing and sitting, stiffness, fatigue, decreased motion, paresthesia and numbness.  He denied incapacitating episodes and muscle spasms.  Range of motion testing of the low back found forward flexion of 0 to 70 degrees; extension of 0 to 20 degrees; right lateral flexion of 0 to 15 degrees; left lateral flexion of 0 to 20 degrees; right lateral rotation of 0 to 20 degrees; and left lateral rotation of 0 to 15 degrees.  The combined range of motion was 160 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  Upon physical examination, there was tenderness to palpation but no guarding or muscle spasms.  Muscle strength testing, reflex examination, and sensory examination were normal and the straight leg raising test was negative.  Moreover, there were no signs of radiculopathy, intervertebral disc syndrome with incapacitating episodes, or effect on his daily activities.  The examiner noted a mild impairment on the Veteran's ability to work.  The lumbar spine X-ray revealed degenerative arthritis.  The diagnosis was lumbar strain with spondylosis.  

On VA examination in February 2012, the Veteran reported back pain without incapacitating episodes or flare-ups.  He also reported pain that radiates to each lower extremity to include numbness of the right foot.  Range of motion testing of the low back found forward flexion of 0 to 80 degrees; extension of 0 to 20 degrees; right and left lateral flexion of 0 to 25 degrees; and right and left lateral rotation of 0 to 25 degrees.  The combined range of motion was 200 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  Functional loss and/or functional impairment consisted of weakened movement, excess fatigability, pain on movement, disturbances of locomotion, and interference with sitting, standing, and/or weight-bearing.  Upon physical examination, there was tenderness to palpation and guarding and/or muscle spasms that did not result in an abnormal gait or spinal contour.  In response to the question of whether the Veteran's back disability impacted his ability to work, the examiner stated "yes."  However, the examiner subsequently stated that there was no impact on the Veteran's ability to work, as he worked as a parole counselor.   

The Veteran was afforded a VA examination in October 2014.  He denied flare-ups.  Range of motion testing of the low back found forward flexion of 0 to 70 degrees; extension of 0 to 30 degrees; right and left lateral flexion of 0 to 30 degrees; and right and left lateral rotation of 0 to 30 degrees.  The combined range of motion was 220 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  Functional loss and/or functional impairment consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbances of locomotion, interference with sitting, standing, and/or weight-bearing, and lack of endurance.  Upon physical examination, there was no localized pain or tenderness to palpation or guarding or muscle spasms.  The examiner found intervertebral disc syndrome without incapacitating episodes.  The examiner noted that there was no impairment on the Veteran's ability to work.  

VA and private treatment records reflect a history of chronic back pain treated by steroid injections.  Treatment records show that the Veteran was issued a cane and a back brace, but there are no measurements of range of motion (ROM) of the spine.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a precise degree of limitation of forward flexion falls outside the realm of common knowledge of a lay person.  For VA adjudication purposes, ROM is measured by a goniometer and there is no evidence that the Veteran has the specialized training and medical expertise sufficient to conduct such testing.  Accordingly, while the Veteran is competent to report symptoms of decreased ROM, his opinion as to the onset of limitation of forward flexion to 60 degrees or less is not competent medical evidence.  Jandreau.  

The Veteran does not qualify for a 20 percent evaluation, the next highest available, because forward flexion of the thoracolumbar spine has not been limited to 60 degrees and combined range of motion has not been limited to 120 degrees.  The February 2009, April 2010, and October 2014 VA examination reports show the most limited forward flexion of the appeal period at 70 degrees after repetitive testing.  The Veteran's combined range of motion from the VA examinations, even after considering painful motion, do not rise to the level required for a 20 percent rating or higher.  Furthermore, the examination results do not show muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected back disability, but the current disability evaluation contemplates these limitations.  In this regard, the VA examiners found that there were no additional limitations after three repetitions of range of motion.  Further, the October 2014 VA examiner noted that pain, weakness, fatigability or incoordination would not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Thus, the 10 percent evaluation presently assigned adequately contemplates the objective findings and subjective complaints, and an increased evaluation is not warranted at any time during the course of the appeal.  Hart. 

Because the evidence preponderates against the claim of an evaluation in excess of 10 percent for a back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Intervertebral disc syndrome (IVDS)

At the February 2009 and April 2010 VA examinations, the Veteran denied any incapacitating episodes over the last twelve months.  The October 2014 VA examiner found that the Veteran has IVDS of the thoracolumbar spine but did not have any incapacitating episodes over the past twelve months.  There is no evidence to the contrary.  Thus, a rating is not available to the Veteran under DC 5243.

Neurologic impairment

There is no medical evidence or lay report of bowel or bladder abnormalities associated with the spinal disability that would warrant separate evaluations.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The VA examiners specifically found no bowel, bladder, or sexual impairment related to the spine.

During the course of the appeal, separate ratings for bilateral lower extremity radiculopathy were assigned.  Effective from July 1, 2014, bilateral lower extremity radiculopathy was evaluated as 20 percent disabling under DC 8520.  The October 2014 VA examiner found that the nerve root involved is the sciatic nerve.

Diagnostic Code 8520 addresses disability ratings for the sciatic nerve.  It provides a 10 percent evaluation for mild incomplete paralysis, a 20 percent evaluation for moderate, a 40 percent evaluation for moderately severe, and a 60 percent evaluation for severe incomplete paralysis.  Complete paralysis is rated 80 percent disabling.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On VA examination in February 2009 the Veteran complained of radicular pain from his low back into his legs.  However, the VA examination revealed no objective evidence of radiculopathy.  An August 7, 2009 private treatment record revealed a positive straight leg raise test.  Further, private treatment records reveal that the Veteran's complaint of radicular pain correlated with his back pain and bilateral neuritis and radiculopathy.  Thus, the probative evidence shows that the Veteran had radicular pain from his low back into his legs on August 7, 2009.  

Based on the foregoing, prior to July 1, 2014, the involvement of all radicular groups was wholly sensory (pain and numbness) without weakness or motor changes.  Moreover, the radicular symptoms were mild at most.  In this regard, the April 2010 VA examination showed no objective evidence of radiating pain on movement.  The 2010 VA examiner noted a slight decrease in vibration sense.  At the February 2012 examination the Veteran complained of pain that radiates from his lower back down each lower extremity to his knees.  He reported weakness of the right lower extremity with ambulation and numbness on the bottom of the right foot associated with his back pain.  Muscle strength testing, sensory examination, and straight leg raise were normal.  Deep tendon reflex was absent in the bilateral ankles.  The examiner noted objective evidence of mild intermittent pain associated with radiculopathy of the bilateral lower extremities.  Therefore, the Board finds that the Veteran is entitled to a 10 percent disability rating under DC 8520, but no higher, effective August 7, 2009.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Since July 1, 2014, the Veteran's involvement is shown to have progressed beyond merely sensory.  Moreover, the intermittent radicular pain is described as moderate.  At his July 2014 Board hearing, the Veteran testified that he experiences intermittent pain that radiates past his right knee and left foot numbness.  His October 2014 VA examination revealed muscle strength testing, reflex examination, and sensory examination were normal and the straight leg raising test was negative.  However, the examiner noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness associated with radiculopathy.  There is no evidence, and the Veteran has not contended, that this disability is more severe in nature, or that the bilateral lower extremities became severe as to warrant higher ratings for these neurologic impairments.  

Thus, the Board finds that radiculopathy of the bilateral lower extremities warrants a 10 percent disability rating effective August 7, 2009.  Radiculopathy of each lower extremity warrants no more than a 20 percent disability rating effective July 1, 2014.  38 C.F.R. § 4.124a, DC 8520.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with spondylosis is denied.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the right lower extremity, since August 7, 2009, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, for radiculopathy of the left lower extremity, since August 7, 2009, is granted.  

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.  


REMAND

In his November 2014 written statement, the Veteran expressly raised the issue of entitlement to a TDIU due to the combined impact of his service-connected major depressive disorder and his low back disability.  However, this issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for the issue on appeal will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  After completing the requested development in paragraph 1 above, undertake all development and adjudicative action needed to resolve the issue of entitlement to a TDIU, as deemed appropriate.  

3.  Thereafter, the RO should adjudicate the issues of an extraschedular rating for the Veteran's lumbar spine disability or on a collective basis under 38 C.F.R. § 3.321(b)(1) and entitlement to TDIU.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


